Paul Wilson Senior Attorney Legal Department 175 E. Houston, Room 222 San Antonio, Texas 78205 (210) 351-3326 November 15, 2007 Via Fax: (202) 772-9205 and EDGAR Kathleen Krebs, Special Counsel Division of Corporation Finance Mail Stop 3720 Securities and Exchange Commission Washington, D.C. 20549 Re:AT&T Inc. Definitive Schedule 14A Filed March 22, 2007 File NO. 1-08610 Dear Ms.Krebs: As we discussed today, we will respond to your letter, dated September 27, 2007, relating to your review of AT&T’s 2007 Proxy Statement on or before November 30, 2007. If you have any questions, please call me. Sincerely, /s/ Paul Wilson
